Citation Nr: 0310021
Decision Date: 03/14/03	Archive Date: 06/02/03

DOCKET NO. 02-02 024               DATE MAR 14, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Fort Harrison, Montana

THE ISSUE

Entitlement to compensation under 38 U.S.C.A. 1151 for
pharmaceutically-induced psychosis due to VA treatment.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from February 1941 to November
1945.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from the September 2001 rating decision of the Department of
Veterans Affairs (VA) Regional Office in Fort Harrison, Montana
(RO).

FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of
this appeal has been obtained.

2. The veteran incurred no additional disability as a result of VA
treatment.

CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. 1151 for
pharmaceutically- induced psychosis due to VA treatment have not
been met 38 U.S.C.A. 1151, 5103A (West 1991 & Supp. 2002); 38
C.F.R. 3.102, 3.156(a), 3.159, 3.326(a), 3.358 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans Claims
Assistance Act of 2000 (VCAA) became law. The VCAA applies to all
pending claims for VA benefits, and redefines the obligations of VA
with respect to the duty to assist and includes an enhanced duty to
notify a claimant of the information and evidence

- 2 -


necessary to substantiate a claim for VA benefits. See 38 U.S.C.
5103, 5103A (West Supp. 2002); 38 C.F.R. 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent
possible. First, VA must notify the veteran of evidence and
information necessary to substantiate his claim and inform him
whether he or VA bears the burden of producing or obtaining that
information or evidence. See 38 U.S.C. 5103A (West Supp. 2002);
Quartuccio v. Principi, 16 Vet. App. 183 (2002). In the present
case, the veteran was informed of the evidence needed to
substantiate his claim by means of the September 2001 rating
decision, the February 2002 Statement of the Case, and the May 2002
Supplemental Statement of the Case.

In the rating decision, the veteran was informed of the basis for
the denial of his claim and of the type of evidence that he needed
to submit to substantiate his claim. In the Statement of the Case,
the RO notified the veteran of all regulations pertinent to his
claim, informed him of the reasons for the denial, and provided him
with additional opportunity to present evidence and argument in
support of his claim. In addition, the veteran was specifically
informed of the elements of a 38 U.S.C. 1151 claim in a September
2000 letter, and of the provisions of the VCAA in an April 2002
letter. Therefore, the Board finds that the rating decision,
Statement of the Case, Supplemental Statement of the Case, and
related letters provided to the veteran specifically satisfy the
notice requirements of 38 U.S.C.A. 5103 of the new statute.

VA must also make reasonable efforts to assist the veteran in
obtaining evidence necessary to substantiate the claim for the
benefit sought, unless no reasonable possibility exists that such
assistance would aid in substantiating the claim. 38 U.S.C.A. 5103A
(West Supp. 2002). Here, the RO considered relevant VA and private
treatment records and obtained several VA medical opinions. The
veteran submitted no additional medical evidence or personal
hearing testimony in support of his claim. Therefore, the Board
finds that no further action is necessary to meet the requirements
of the VCAA.

3 -

When a veteran suffers additional disability or death as the result
of training, hospital care, medical or surgical treatment, or an
examination furnished by the VA, disability compensation shall be
awarded in the same manner as if such additional disability or
death were service-connected. See 38 U.S.C.A. 1151 (West 1991 &
Supp. 2002); 38 C.F.R. 3.358 (2002). For claims filed on or after
October 1, 1997, as in this case, the veteran must show that the VA
treatment in question. resulted in additional disability and that
the proximate cause of the disability ,vas carelessness,
negligence, lack of proper skill, error in judgment, or similar
instance of fault on VA's part in furnishing the medical or
surgical treatment, or that the proximate cause of additional
disability was an event which was not reasonably foreseeable. See
VAOPGCPREC 40-97; 38 U.S.C.A. 1151.

In determining that additional disability exists, the veteran's
physical condition immediately prior to the disease or injury upon
which the claim for compensation is based will be compared with the
subsequent physical condition resulting from the disease or injury.
See 38 C.F.R. 3.358(b)(1). Compensation will not be payable for the
continuance or natural progress of diseases or injuries for which
the hospitalization or treatment was authorized. See 38 C.F.R.
3.358(b)(2).

Several conditions govern the determination of whether any
additional disability resulted from VA hospitalization or
treatment. First, it is necessary for the veteran to show that
additional disability is actually the result of such disease or
injury or an aggravation of an existing disease or injury suffered
as the result of hospitalization or medical treatment and not
merely coincidental therewith. See 38 C.F.R. 3.358(c)(1). The mere
fact of aggravation alone will not suffice to make the disability
compensable in the absence of proof that it resulted from disease
or injury or an aggravation of an existing disease or injury
suffered as the result of training, hospitalization, an
examination, or medical or surgical treatment. See 38 C.F.R.
3.358(c)(2). Second, compensation is not payable for the necessary
consequences of medical or surgical treatment properly administered
with the express or implied consent of the veteran. "Necessary
consequences" are those which are certain to result from, or were
intended to result from, the examination or treatment administered.
See 38 C.F.R. 3.358(c)(3).

4 -

The veteran alleges that he incurred pharmaceutically-induced
psychosis as a result of VA treatment. Specifically, he claims that
he was overly medicated for depression and that the medication
caused the development of psychotic symptoms in March 2000.

In relation to the present appeal, VA hospitalization reports from
1997 through March 2000 show that the veteran was followed for
diagnoses of depression and personality disorder. An October 1998
VA hospitalization report shows that the veteran was admitted with
exacerbation of depression. It was noted that the veteran had a
long history of recurrent depression associated with multiple
physical disabilities. His depressive disorder had been resistant
to pharmacologic therapy for several years and he had completed
electroconvulsive therapy in the past year.

The veteran was again hospitalized in February 1999, July 1999, and
November 1999. During all of these hospitalizations, it was
observed that the veteran's psychiatric disorder exacerbated his
underlying chronic disease. When discharged from the hospital each
time, the veteran was prescribed numerous medication,;. A
psychiatry outpatient note in January 2000 disclosed that the
veteran was prescribed several medications for depression, anxiety,
and sleep. These were identified as Prozac, Trazadone, Temazepam,
Olanzapine, Lorazepam, and Ritalin. An attempt to decrease
Olanzapine had resulted in agitation and elevated irritability and
anxiety. The veteran was assessed with depression, multi-infarct
dementia, chronic pain, chronic sinusitis and bronchitis, and
severe deconditioning.

The veteran continued to be followed for chronic depression from
January to March 2000. A VA clinic note in February 2000 assessed
the veteran with polypharmacy. It was observed that the veteran
used multiple medications and that it was unclear which medications
were beneficial. It was suggested that the veteran's medications be
tapered during a hospital admission. Subsequently, an admission for
medicine review was discussed, but the hospital was full except for
emergencies. Later in the month, the veteran was admitted for
weakness and severe depression. The psychiatric consultation found
that neither psychotherapeutic nor pharmacological

5 -

intervention had been successful at treating the veteran's
depression. The Olanzapine was discontinued and the Prozac/Ritalin
combination was continued.

Records from St. Peter's Hospital show that the veteran was
admitted in March 2000 with onset of delusional thinking. The
veteran was reportedly using 13 medications. A psychiatric
consultation found him to be profoundly depressed, irritable, and
hopeless. The doctor believed it quite likely that the veteran had
a psychotic depression or possibly the methylphenidate was causing
the psychotic symptoms. The veteran was diagnosed with new onset of
delusions due to medications and/or primary psychotic process; and
history of recurring depressions, probable psychotic depression
currently. All of the veteran's psychiatric medications were
discontinued and he was prescribed Remeron. The veteran was
discharged to a nursing home with the diagnosis of resolving
delusions.

VA clinical records show that the veteran was discharged from the
nursing home in August 2000. The veteran's wife reported that he
was doing well on current medications. At a clinic visit that same
month, the veteran reported that he was doing much better and that
his depression had greatly improved. In March 2001, the veteran's
wife reported that he had been doing well, but had fallen into a
slump for the past 4 weeks. In August 2001, the veteran was
reasonably stable on medications and no changes were indicated. At
a February 2002 psychiatric evaluation, the veteran was diagnosed
with recurrent major depression without psychotic features. The
examiner assigned a GAF score of 40 and observed that the veteran
suffered a fairly serious depression.

In January 2001, a VA chief of psychiatry reviewed the veteran's
claims file in detail. He discussed the veteran's hospitalizations,
psychiatric treatment, and medications. He observed that the
veteran never had a real change in status after his
hospitalizations. Likewise, the frequency, severity, and duration
of his psychiatric symptoms had been constant, with no real
remission. The veteran had occasional improvement, but it did not
persist.

6 -

The reviewer found that VA treatment did not cause a
pharmaceutically-induced psychosis because there was no current
evidence of a psychotic state. In addition, there was no evidence
of psychosis in the VA records and the St. Peter's Hospital records
contained no factual information, evaluations, or observations that
would support such a diagnosis. Even if the psychosis had occurred,
the reviewer did not believe that it was permanent. He found that
the veteran's functional status at present was no different than
prior to the incident. The reviewer also commented that the
veteran's medications were reviewed and evaluated during the
February to March 2000 VA hospitalization. The veteran's
presentation at St. Peter's Hospital was consistent with his
medical history and there was no evidence of drug reaction at that
time. Finally, the reviewer concluded that there was no negligence
or fault on the part of VA.

In February 2001, a VA clinical neuropsychologist reviewed the
veteran's claims file. He discussed the veteran's history of
hospitalizations and treatment for depression. He stated that he
could not comment on whether the veteran had incurred a
pharmaceutically-induced psychosis. He deferred such an opinion to
a psychiatrist or other medical doctor. He observed that the
records had evidence of organically-based brain disease and found
it likely that the veteran had some senile dementia. Therefore, the
veteran's medication regime may have aggravated the psychotic
symptoms associated with senile dementia. The veteran's psychosis
may have been pharmaceutically induced, but may also have been due
directly to a senile dementia.

In a September 2001 pharmacology review of the veteran's
medications, the reviewing VA medical experts found that it was
difficult to determine whether the veteran had a pharmaceutically-
induced psychosis. They found that it was possible that side
effects from one or more medications added to preexisting behaviors
or dementia or exacerbated them, but were unlikely the sole cause.

Based upon the above facts, the Board must find that the
preponderance of the evidence is against the veteran's claim for
compensation under 38 U.S.C.A. 1151 for pharmaceutically-induced
psychosis due to VA treatment. The Board observes

- 7 -

that it remains unclear whether the veteran, in fact, sustained a
pharmaceutically- induced psychosis in March 2000. A review of the
medical records shows that the veteran was not definitively
diagnosed with pharmaceutically-induced psychosis at St. Peter's
Hospital. Rather, it was identified as a possible cause of the
veteran's symptoms. A careful reading of those medical reports
shows that the physicians believed it more likely that the veteran
had a primary psychotic depression.

In addition, the reviewing VA psychiatrist found that the veteran
never sustained a pharmaceutically-induced psychosis, and the other
reviewing medical professionals could not make a definitive
diagnosis. The Board accords much weight to the opinion of the VA
psychiatrist, as he was familiar with the veteran's history, and
had assisted in his treatment. However, regardless of whether the
veteran incurred a pharmaceutically-induced psychosis, the
applicable law requires that the veteran incur additional
disability that is the result of VA treatment. In the present case,
the record contains no medical evidence or opinion that establishes
that the veteran currently suffers from a psychosis.

On the contrary, the ongoing treatment records show that the
veteran continues to receive care for depression. The most recent
VA examination specifically found that the veteran's depression was
non-psychotic. The records reflect no worsening of the veteran's
psychiatric condition following his March 2000 hospitalization and,
in fact, suggest that the veteran had some improvement following
his nursing home admission. The reviewing VA psychiatrist found
that the veteran's psychiatric status had remained essentially
unchanged previous to and after the March 2000 incident. He
concluded that the veteran did not currently have a psychosis.

Finally, the Board notes that for the veteran to receive
compensation under 38 U.S.C.A. 1151, he would also be required to
show some fault on the part of VA. The record contains no finding
of fault on the part of VA. However, as the record fails to
establish an additional disability, the Board finds it unnecessary
to further discuss the issue of negligence or fault. The benefit
sought on appeal is denied.

8 -

ORDER

Entitlement to compensation under 38 U.S.C.A. 1151 for
pharmaceutically-induced psychosis is denied.

WARREN W. RICE, JR. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

 In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 9 -



